Citation Nr: 1728635	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-16 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI) with headaches.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type 2 (diabetes).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to February 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, and Atlanta, Georgia, respectively.  The RO in Atlanta, Georgia exercises current jurisdiction over the claims file.  

The Veteran requested a Board hearing in his Form 9 substantive appeal.  The Veteran withdrew his request for a Board hearing in a January 2017 correspondence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Specifically, a remand is necessary to provide the Veteran VA examinations and obtain etiology opinions.  

The Veteran claims that he has a TBI and a neck disorder that are related to an in-service helicopter crash, indicating a nexus with his period of active service.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that it is "a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  The Board notes that the record already reflects confirmation of the 1972 helicopter crash.  See December 2010 rating decision (granting service connection for a right should injury sustained in the 1972 crash).  The AOJ should schedule the Veteran for a VA examination to determine whether he has a current TBI and/or neck disorder and, if so, the etiology of any diagnosed disorder.  

The Veteran has a current diagnosis of hypertension, which he claims is secondary to service-connected diabetes and herbicide agent exposure.  The Veteran's military personnel records demonstrate that he served in Vietnam during the applicable presumptive period; thus, he is presumed to have been exposed to an herbicide agent in service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  The AOJ should obtain an opinion as to the etiology of the Veteran's hypertension, including whether it is due to herbicide agent exposure, and whether it is caused or aggravated by his diabetes.  See McLendon, 20 Vet. App. at 83; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (stating that an adequate examination should consider all raised theories of entitlement); 77 Fed. Reg. 47,924, 47,926-27 (Aug. 10, 2012) (publishing a report of the National Academy of Sciences Institute of Medicine (NAS) concluding that there is "limited or suggestive evidence of an association" between herbicide agent exposure and hypertension).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with a physiatrist, psychiatrist, neurologist, or neurosurgeon to assess whether he has a TBI and, if so, its etiology.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should provide a comprehensive rationale in addressing the following:  

a.  Whether it is as least as likely as not (50 percent or greater probability) that the Veteran has a current TBI (or had a TBI during the period of December 31, 2009 to present).  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  If a TBI is diagnosed, is it at least as likely as not 
(50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's period of active service?  Specifically, the examiner should address whether any diagnosed TBI is related to the in-service helicopter accident.  

c.  Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's headaches manifested during, or are otherwise related to, the Veteran's period of active service.  

2.  Schedule the Veteran for an examination with an appropriate VA examiner to assess whether he has a current neck disorder and, if so, its etiology.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should provide a comprehensive rationale in addressing the following:  

a.  Identify all disorders associated with the neck that are currently present (or present during the period of December 31, 2009 to present).  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  For each diagnosed neck disorder, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's period of active service?  Specifically, the examiner should address whether any diagnosed neck disorder is related to the in-service helicopter accident.  

c.  If arthritis is diagnosed, then is it at least as likely as not (50 percent or greater probability) that the disorder manifested to a degree of 10 percent or more within one year of February 2, 1973?  

3.  Request an opinion from an appropriate VA examiner as to the etiology of the Veteran's hypertension.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should provide a comprehensive rationale in addressing the following:  

a.  Whether it is as least as likely as not (50 percent or greater probability) that hypertension manifested during, or is otherwise related to, the Veteran's period of active service.  

b.  Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by presumed herbicide agent exposure.  

c.  Whether it is as least as likely as not (50 percent or greater probability) that hypertension manifested to a degree of 10 percent of more within one year of February 23, 1973.  For purposes of this opinion, manifest to a degree of 10 percent of more means diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  

d.  Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected diabetes and/or diabetes medication?  

e.  Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected diabetes and/or diabetes medication?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

4.  Thereafter, if any benefit sought on appeal remains denied, then issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).



